       Case: 3:19-cv-00496-wmc Document #: 16 Filed: 07/01/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN



 KRISTI ZIEMER,

                              Plaintiff,
                                                          Case No.19-cv-496-wmc
        v.


 GURSTEL LAW FIRM, P.C.,
 STEPHEN M. KAMINSKY, and DOES 1-10,

                              Defendants.


                               JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing this case.




       /s/                                            7/01/20
Peter Oppeneer                                    Date
Clerk of Court
